10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           1 of 51. PageID #: 15
                                                                    Watches — Kickstarter




                                                            #BlackLivesMatter

     Explore Start                                                                                           Log in

)}




                      0:00                                                                 0:00




      THE AMA DIVER
      an ALBANY watch inspired by lesser-known adventurers


                  Albany Watches
                                                        More
                  First created · 0 backed




      $84,613                        219              10
      pledged of $30,000             backers          days to go



             Product Design             New York, NY




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany            1/51
10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           2 of 51. PageID #: 16
                                                                    Watches — Kickstarter

                                                            Back this project


                                   Remind me


      All or nothing. This project will only be funded if it reaches its goal by Tue, November 3 2020 9:00 AM EST.




       Campaign                  Rewards                FAQ              Updates 6                 Comments 80



       Community




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany           2/51
10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           3 of 51. PageID #: 17
                                                                    Watches — Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   3/51
10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           4 of 51. PageID #: 18
                                                                    Watches — Kickstarter




       It’s a story that starts with the ocean. Passing a practice down from generation to
       generation, theirs is one of the oldest freediving traditions in the world.




       The Ama Diver is a 1960’s style skin diver inspired by a 2000-year-old tradition
       and celebrates the spirit of the pearl divers of Japan, the Ama.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   4/51
10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           5 of 51. PageID #: 19
                                                                    Watches — Kickstarter




       Albany creates timepieces inspired by lesser-known adventurers celebrating a
       time when the world was full of wonder and exploration.




       We stand by precision and reliability we oversee our entire manufacturing
       process from design to craftsmanship. As passionate caretakers of our planet, we



https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   5/51
10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           6 of 51. PageID #: 20
                                                                    Watches — Kickstarter

       advocate for meaningful integration between exceptional quality and
       sustainability.




       THEY TALKED ABOUT US




                                                                     PLAY




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   6/51
10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           7 of 51. PageID #: 21
                                                                    Watches — Kickstarter




       ALBANY’S PURPOSE


       A message from the founder.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   7/51
10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           8 of 51. PageID #: 22
                                                                    Watches — Kickstarter




                                                                     PLAY




       WHAT PEOPLE ARE SAYING ABOUT US ONLINE




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   8/51
10/24/2020         Case: 1:20-cv-02413-PAB Doc  #: 1-3
                                            THE AMA     Filed:
                                                    DIVER        10/24/20
                                                          by Albany           9 of 51. PageID #: 23
                                                                    Watches — Kickstarter




       TRIED AND TESTED




       The Ama Diver has received outstanding reviews for its design and quality, story,
       and inspiration.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   9/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 10  of 51. PageID #: 24
                                                                             Kickstarter




       Reviews across the globe have acknowledged our attention to detail and the
       exceptional performance expected of a 300m dive watch.




       We have tested our watches above and below water. They perform in all
       conditions; From the snowy peaks of the Sierra Nevada to the tropical Indian
       Ocean, and the heat of the African desert to the icy waters of the Atlantic.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   10/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 11  of 51. PageID #: 25
                                                                             Kickstarter




       HANDS AND LUME




       We designed the watch hands to represent the Ama's dive tools, from the knife-
       like hour and spear-shaped minute hands to the signature harpoon seconds
       hand.




       The Ama Divers subdued black hour-hand, teal minute-hand emphasized for
       enhanced practical use, and harpoon seconds-hand make the Ama Diver easily
       readable.

https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   11/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 12  of 51. PageID #: 26
                                                                             Kickstarter




       Swiss Super-LumiNova® BWG9 has been applied to all three hands, indices, and
       crown for legibility in all conditions.




       BEZEL AND CRYSTAL




       Our anti-reﬂective domed crystal and bezel insert are made from scratch
       resistant sapphire crystal, second in hardness only to diamonds.



https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   12/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 13  of 51. PageID #: 27
                                                                             Kickstarter




       At 41.5mm, the 120-click unidirectional bezel is easy to grip and extremely
       precise with no back play.




       CASE AND CROWN




       The Ama Diver evokes a time of vintage sea exploration. We wanted a design that
       was sleek and original yet familiar. Introducing our 316L brushed stainless 60’s
       skin diver styled case depth rated to 300m. All Ama divers are depth tested

https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   13/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 14  of 51. PageID #: 28
                                                                             Kickstarter

       during manufacturing and after assembly. Our crown features the Albany
       cormorant, a symbol of nobility and bounty.




             Comfortable 40mm case with drilled lugs for easy strap changes
             48mm lug to lug with a 20mm strap size
             12.8mm in height (Including the domed sapphire crystal)
             A 7mm fully lumed (Swiss Super-LumiNova® BWG9) ergonomic screw-down
             crown that's easy to grip




       MIYOTA CALIBER 9039




       A Japanese inspired watch needs a robust Japanese movement. The heart of the
       Ama Diver is the highly regarded Miyota 9039, the no-date version of the beloved
       9015. This automatic movement beating at 28800 bhp is beloved for its smooth
       second-hand sweep. Its consistent quality and accurate timekeeping make it is a
       workhorse caliber that will serve you efﬁciently on your own adventures for many
       years.


https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   14/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 15  of 51. PageID #: 29
                                                                             Kickstarter




       CASEBACK




       The screw-down caseback features an engraving inspired by Iwase Yoshiyuki’s
       photography of Ama divers from his village, circa the 1950s. This 2000-year-old
       freediving tradition is a testament to the Ama’s enduring spirit and close
       relationship to the sea. Albany recognizes these lesser-known adventurers with
       this beautiful image of an Ama looking back across the tides of time on an
       incredible tradition as it fades in the modern world.



https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   15/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 16  of 51. PageID #: 30
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   16/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 17  of 51. PageID #: 31
                                                                             Kickstarter




       DIAL OPTIONS




       The Ama Diver is available in three variants. We have designed each dial to
       embody aspects of the sea and the Ama story.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   17/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 18  of 51. PageID #: 32
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   18/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 19  of 51. PageID #: 33
                                                                             Kickstarter




       BRACELET OPTIONS




       The AMA Diver is available in three bracelet variations - Premium Nato, Italian
       leather, and stainless steel beads of rice.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   19/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 20  of 51. PageID #: 34
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   20/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 21  of 51. PageID #: 35
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   21/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 22  of 51. PageID #: 36
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   22/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 23  of 51. PageID #: 37
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   23/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 24  of 51. PageID #: 38
                                                                             Kickstarter




       THE UNBOXING




       In keeping with our Japanese inspiration, we designed bamboo boxes embossed
       with the Albany logo to keep your Ama Diver safe and secure. It offers a premium
       and sustainable solution to traditional watch boxes.




       A rugged watch roll is paramount to keeping your watches safe from scratches.
       We use double-waxed canvas with a microsuede lining. Each roll has space
       enough for those longer journeys with four pouches to carry multiple watches or

https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   24/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 25  of 51. PageID #: 39
                                                                             Kickstarter

       accessories and includes provision for a watch tool. Fold the ﬂap, roll and wrap
       the leather strap around to keep everything in place.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   25/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 26  of 51. PageID #: 40
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   26/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 27  of 51. PageID #: 41
                                                                             Kickstarter




       STEP 1




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   27/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 28  of 51. PageID #: 42
                                                                             Kickstarter




       Select your preferred choice:




       Offer 1 AMA Signature Series


       or


       Offer 2 AMA Upgrade Edition


       or


       Offer 3 AMA PVD Night Dive Edition




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   28/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 29  of 51. PageID #: 43
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   29/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 30  of 51. PageID #: 44
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   30/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 31  of 51. PageID #: 45
                                                                             Kickstarter




       STEP 2




       After our campaign has been completed we will contact you directly where you
       will be able to make your dial and stretch goal selection:




       BLACK PEARL


       or


       BATHYS BLUE

https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   31/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 32  of 51. PageID #: 46
                                                                             Kickstarter

       or


       ABBYS BLACK


       or


       SUNBURST DIAL (45K Stretch Goal)




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   32/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 33  of 51. PageID #: 47
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   33/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 34  of 51. PageID #: 48
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   34/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 35  of 51. PageID #: 49
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   35/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 36  of 51. PageID #: 50
                                                                             Kickstarter




       STRETCH GOALS - WHAT IS STRETCH GOAL?




       A "STRETCH GOAL" is an optional extra offered to any backer if he/she wishes to
       choose it. Choosing it is entirely the choice of the individual backer if desired
       and is available exclusively through Kickstarter sales.




       Upon completion of the campaign, you will receive a survey to choose your
       stretch goal options.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   36/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 37  of 51. PageID #: 51
                                                                             Kickstarter

       • $45K - SUNBURST DIAL OPTION


       • $75K - STAINLESS BEZEL INSERT OPTION


       • $100K - UMI DIVE BRACELET OPTION




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   37/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 38  of 51. PageID #: 52
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   38/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 39  of 51. PageID #: 53
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   39/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 40  of 51. PageID #: 54
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   40/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 41  of 51. PageID #: 55
                                                                             Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   41/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 42  of 51. PageID #: 56
                                                                             Kickstarter

        SHIPPING


       We have collaborated with Kickstarter's ofﬁcial shipping partners. The average
       deilvery time will be 5-8 working days and includes tracking and insurance on the
       full purchase amount .




       OUR COMMITMENT TO SUSTAINABLE PRACTICE




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   42/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 43  of 51. PageID #: 57
                                                                             Kickstarter

       Sustainability forms the basis of our watches, and we are committed to setting an
       ethical example in the watch industry by producing premium yet sustainable
       items.




       We strive to infuse each stage of our design and production process with a
       positive inﬂuence. Environmental impact and ethical treatment of humans and
       animals are an integral part of all our design, development, and production
       processes at Albany.




       Our products incorporate regenerated and biodegradable materials designed
       with an emphasis on durability and an extended lifespan. We are actively working
       with our manufacturing partners across our supply chain to improve consumption
       while reducing emissions and waste.




       FOLLOW US ON INSTAGRAM




       Here we will update you with unique images, inspiration, and much more.




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   43/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 44  of 51. PageID #: 58
                                                                             Kickstarter

       Risks and challenges

       We have partnered with companies that have exceeded our expectations when it
       comes to courier services, manufacturing standards, and high levels of quality.
       We will respect our delivery timeline, and if there are any delays, we will keep you
       informed or be available to answer any questions - hello@albanywatches.com


       Backers are responsible for shipping fees and any Duty/VAT/GST charges for
       their own country, which may vary according to each country’s legal and taxation
       structure. Albany Watches Co LLC legally cannot pay for or compensate
       customers for their own country’s Duties or VAT or GST. Upon purchasing an
       Albany watch, you are acknowledging that you are aware of and intend to pay for
       your duties or VAT or GST on your purchase. For more information or to calculate
       your Duty/VAT/GST please visit this website:
       http://www.thevatcalculator.com/international-vat-and-gst-calculator/


       Learn about accountability on Kickstarter




       Environmental commitments

       Visit our Environmental Resources Center to learn how Kickstarter encourages sustainable
       practices.



       Long-lasting design


       As passionate caretakers of our planet, we advocate for meaningful integration
       between exceptional quality and sustainability.


       Our watches are made from long-lasting stainless steel and utilize automatic

https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   44/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 45  of 51. PageID #: 59
                                                                             Kickstarter

       movements that require no batteries and will outlast the lifespan of its wearer if
       properly cared for.



       Reusability and recyclability


       Our products incorporate regenerated and biodegradable materials designed
       with an emphasis on durability and an extended lifespan.



       Sustainable materials


       We strive to infuse each stage of our design and production process with a
       positive inﬂuence.


       Sustainability forms the basis of our watches, and we are committed to setting an
       ethical example in the watch industry by producing premium yet sustainable
       items.



       Environmentally friendly factories


       Environmental impact and ethical treatment of humans and animals are an
       integral part of all our design, development, and production processes at Albany.


       We are actively working with our manufacturing partners across our supply chain
       to improve consumption while reducing emissions and waste.



       Sustainable Distribution




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   45/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 46  of 51. PageID #: 60
                                                                             Kickstarter

       Our logistics partners promote sustainable growth around the globe. They have
       set out their sustainability goals prioritizing the reduced use of natural resources
       and reducing CO2 emissions from their logistics activities.



       Questions about this project? Check out the FAQ




             Report this project to Kickstarter




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   46/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 47  of 51. PageID #: 61
                                                                             Kickstarter




      WE ALSO RECOMMEND


         The R1 - A REGULATOR WATCH TO DRIVE WITH!




      The R1 - A REGULATOR WATCH TO DRIVE WITH!

      ZŪM WATCHES launches with the R1 - an incredible regulator complication automatic DRIVER watch -
      real luxury made affordable for you!

https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   47/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 48  of 51. PageID #: 62
                                                                             Kickstarter

      By ZŪM WATCHES



         Extraterrestrial time pieces reinvented - Werenbach.




      Extraterrestrial time pieces reinvented - Werenbach.

      Incredible mechanical high-end watches with an unbelievable story. Their dial is made from a space rocket
      that has left planet earth.


      By WERENBACH




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany        48/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 49  of 51. PageID #: 63
                                                                             Kickstarter


         Valhalla of Norway ØKS




      Valhalla of Norway ØKS

      Automatic watch Inspired by the Battle axe


      By Valhalla of Norway



         Sólás Starlight - an Irish, affordable micro-rotor watch




      Sólás Starlight - an Irish, affordable micro-rotor watch

      World's first affordable microbrand watch with a micro-rotor movement. More details at
      www.solaswatches.com


https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany   49/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 50  of 51. PageID #: 64
                                                                             Kickstarter


      By Diyu "Daniel" Wu




      EXPLORE

      Arts
      Comics & Illustration
      Design & Tech
      Film
      Food & Craft
      Games
      Music
      Publishing




      ABOUT                                         SUPPORT                                        MORE FROM KICKSTARTER

      About us                                      Help Center                                    Newsletters
      Our charter                                   Our Rules                                      Kickstarter Magazine
      Stats                                         Creator Handbook                               The Creative Independent
      Press                                         Patrons                                        Mobile apps
      Jobs                                          Brand assets                                   Research




      Kickstarter, PBC © 2020




          English



          $ US Dollar (USD)




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany                    50/51
10/24/2020        Case: 1:20-cv-02413-PAB Doc
                                           THE #:
                                               AMA1-3  Filed:
                                                   DIVER        10/24/20
                                                         by Albany Watches — 51  of 51. PageID #: 65
                                                                             Kickstarter



      Trust & Safety          Terms of Use           Privacy Policy         Cookie Policy           Accessibility Statement

      CA Notice of Consent




https://www.kickstarter.com/projects/albanywatches/the-ama-diver?ref=nav_search&result=project&term=albany                    51/51
